Exhibit 10.35a

CONSTAR INTERNATIONAL INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended and Restated Effective January 1, 2008)

 



--------------------------------------------------------------------------------

Constar International Inc.

Supplemental Executive Retirement Plan

TABLE OF CONTENTS

 

     Page

ARTICLE I – INTRODUCTION

   1

ARTICLE II – DEFINITIONS

   1

ARTICLE III – ELIGIBILITY

   5

ARTICLE IV – CALCULATION OF BENEFITS

   5

ARTICLE V – TIMING AND FORM OF BENEFIT PAYMENT

   7

ARTICLE VI – VESTING

   9

ARTICLE VII – CHANGE IN CONTROL

   10

ARTICLE VIII – SOURCE OF FUNDS

   10

ARTICLE IX – ADMINISTRATION

   10

ARTICLE X – CLAIMS PROCEDURE

   11

ARTICLE XI – NONALIENATION OF BENEFITS

   13

ARTICLE XII – AMENDMENT AND TERMINATION

   13

ARTICLE XIII – NO CONTRACT OF EMPLOYMENT

   13

ARTICLE XIV – APPLICABLE LAW

   13

ARTICLE XV – SUCCESSORS

   14

ARTICLE XVI – HEADINGS

   14

ARTICLE XVII – NUMBER AND GENDER

   14

 



--------------------------------------------------------------------------------

ARTICLE I. INTRODUCTION

This is the Constar International Inc. Supplemental Executive Retirement Plan
(the “Plan”), as amended and restated effective January 1, 2008. This amendment
and restatement of the Plan is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended, (the “Code”) and is to be construed
in accordance with Code Section 409A and the regulations and guidance issued
thereunder.

This amendment and restatement of the Plan shall apply only to deferrals of
compensation on or after January 1, 2005 and the provisions of this amendment
and restatement shall be effective as of January 1, 2008. Amounts considered
“deferred” (under Section 409A of the Code and the regulations and other
guidance issued thereunder) prior to January 1, 2005 shall continue to be
subject to the terms of the Plan as written prior to January 1, 2008.

Effective April 1, 2007, the Constar, Inc. Pension Plan (the “Constar Plan”) was
closed to new participants and benefits under the Constar Plan ceased to accrue
to all participants other than “grandfathered participants.” Grandfathered
participants are participants who were employed on April 1, 2007, and as of
December 31, 2007 had at least 15 years of vesting service and a combined age
and years of vesting service of at least 65. Grandfathered participants will
continue to accrue benefits under the Constar Plan at a reduced rate. These
changes to the Constar Plan have a corresponding effect on this Plan.
Accordingly, no new participants will be admitted to this Plan on or after
April 1, 2007 and no additional benefits will accrue to participants in this
Plan who are not “grandfathered participants” as defined above. Grandfathered
participants will continue to accrue benefits on and after April 1, 2007 at the
reduced rate provided under the Constar Plan.

The Plan is intended to be unfunded for purposes of Title I of the Employee
Retirement Income Security Act of 1974, as amended, and is maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees.

ARTICLE II. DEFINITIONS

The terms used herein shall have the following meanings, unless a difference
meaning is clearly required by the context:

2.1. “Actuarial Equivalent” or “Actuarially Equivalent” means the equivalent
actuarial value of a single life annuity, determined based upon the advice of
the Plan’s actuary using the applicable factors listed in the Constar Plan.

2.2. “Beneficiary” means the same as such term is defined under the Constar
Plan.

2.3. “Board of Directors” means the Board of Directors of Constar International
Inc.

 



--------------------------------------------------------------------------------

2.4. “Cause” means (a) the Participant, in carrying out his duties for the
Company, engages in gross misconduct or gross negligence resulting in a material
adverse effect on the Company, (b) the Participant embezzles any amount of the
Company’s assets, (c) the Participant is convicted (including a plea of guilty
or nolo contendere) of a felony involving moral turpitude, (d) the Participant
breaches any restrictive covenant that he agreed to under the terms of his
employment agreement with the Company, if applicable, or (e) the Participant’s
willful and material failure to follow the lawful instructions of the Company’s
Board of Directors (that are consistent with his duties to the Company). For
purposes of this Section 2.4, no act, or failure to act, on the Participant’s
part shall be considered “willful” unless done, or omitted to be done, by him in
bad faith and without reasonable belief that his action or omission was in the
best interest of the Company. Any act or omission to act by the Participant in
reliance upon an opinion of counsel to the Company shall not be deemed to be
willful.

2.5. “Change in Control” means

2.5.1. The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act), during any 12-month period ending on the
date of the most recent acquisition by such person or persons, of more than 30%
of the total voting power of the voting securities of the Company entitled to
vote generally in the election of directors (the “Voting Securities”); provided
however, that the following acquisitions shall not constitute a Change in
Control: (a) any acquisition, directly or indirectly, by or from the Company or
any subsidiary of the Company, or by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any subsidiary of the Company,
(b) any acquisition by any underwriter in connection with any firm commitment
underwriting of securities to be issued by the Company, or (c) any acquisition
by any corporation if, immediately following such acquisition, 70% or more of
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
(entitled to vote generally in the election of directors), are beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who, immediately prior to such acquisition, were the beneficial
owners of the then outstanding common stock of the Company (“Common Stock”) and
the Voting Securities in substantially the same proportions, respectively, as
their ownership, immediately prior to such acquisition, of the Common Stock and
Voting Securities; or

2.5.2. The occurrence, during any 12-month period, of a reorganization, merger
or consolidation other than a reorganization, merger or consolidation with
respect to which all or substantially all of the individuals and entities who
were the beneficial owners, immediately prior to such reorganization, merger or
consolidation, of the Common Stock and Voting Securities beneficially own,
directly or indirectly, immediately after such reorganization, merger or
consolidation 70% or more of the then outstanding common stock and voting
securities (entitled to vote generally in the election of directors) of the
corporation resulting from such reorganization, merger or consolidation in
substantially the same proportions as their respective ownership, immediately
prior to such reorganization, merger or consolidation, of the Common Stock and
the Voting Securities; or

 

2



--------------------------------------------------------------------------------

2.5.3. The sale or other disposition, during any 12-month period ending on the
date of the most recent sale or disposition, of assets of the Company that have
a total gross fair market value equal to or more than 40% of the total gross
fair market value of all of the assets of the Company immediately before such
sale or disposition, other than to a subsidiary, wholly-owned, directly or
indirectly, by the Company or to a holding company of which the Company is a
direct or indirect wholly owned subsidiary prior to such transaction; or

2.5.4. During any period of 12 consecutive months, the individuals at the
beginning of any such period who constitute the Board of Directors and any new
director (other than a director designated by a person or entity who has entered
into any agreement with the Company or other person or entity to effect a
transaction described in Section 2.5.1, 2.5.2 or 2.5.3 above) whose election by
the Board of Directors or nomination for election by the Company’s stockholders
was approved by a vote of a majority of the directors then still in office who
either were directors at the beginning of any such period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board of Directors.

Notwithstanding the above, a “Change in Control” shall not include any event,
circumstance or transaction which results from the action of any entity or group
which includes, is affiliated with or is wholly or partially controlled by one
or more executive officers of the Company and in which the Participant
participates.

2.6. “Code” means the Internal Revenue Code of 1986, as amended.

2.7. “Code Section 401(a)(17) Limit” means the limit under section 401(a)(17) of
the Code or any successor provision of law on the annual compensation that may
be taken into account under a retirement plan qualified under section 401(a) of
the Code, as adjusted from time to time.

2.8. “Code Section 415 Limit” means any limit under section 415 of the Code or
any successor provision of law on the amount of annual benefits payable under a
“defined benefit plan” (as defined in section 415 of the Code), as adjusted from
time to time.

2.9. “Company” means Constar International Inc.

2.10. “Constar Plan” means the Constar, Inc. Pension Plan, as amended from time
to time, and any successor thereto.

2.11. “Crown Plan” means the Crown Cork & Seal Company, Inc. Pension Plan, as
amended from time to time, and any successor thereto.

 

3



--------------------------------------------------------------------------------

2.12. “Disability” or “Disabled” means the total and permanent incapacity of a
Participant (i) that is incurred during his active employment with the Company
and prior to his Separation from Service and (ii) as a result of which he is
receiving disability benefits under the Social Security Act.

2.13. “Disability Retirement” means a Participant’s Separation from Service on
or after becoming Disabled after being credited with 15 Years of Service for
vesting purposes.

2.14. “Early Retirement” means a Participant’s Separation from Service on or
after reaching age 55 with 15 Years of Service for vesting purposes, but before
reaching age 65.

2.15. “Employer” means the Company and any other entity included with the
Company in a controlled group of corporations or trades or businesses within the
meaning of Section 414(b) or Section 414(c) of the Code, provided that in
applying Code Section 1563(a)(1), (2), and (3) for purposes of determining a
controlled group of corporations under Code Section 414(b), the language “at
least 50 percent” is used instead of “at least 80 percent” each place it appears
in Code Section 1563(a)(1), (2), and (3), and in applying Treasury Regulation
§1.414(c)-2 for purposes of determining trades or businesses (whether or not
incorporated) that are under common control for purposes of Code Section 414(c),
“at least 50 percent” is used instead of “at least 80 percent” each place it
appears in Treasury Regulation §1.414(c)-2.

2.16. “Normal Retirement” means a Participant’s Separation from Service on or
after reaching age 65.

2.17. “Participant” means an individual who has satisfied the requirements of
Article III.

2.18. “Retire” or “Retirement” means a Participant’s Normal Retirement, Early
Retirement or Disability Retirement.

2.19. “Separation from Service” means a Participant’s termination of employment
with the Employer that meets the requirements of a “separation from service” as
defined under Section 409A of the Code and the regulations and other guidance
thereunder. Unless otherwise required under Section 409A of the Code, no
Separation from Service on account of Disability shall occur prior to the date
on which all wage continuation benefits cease under any short-term disability
program of any Employer.

2.20. “Specified Employee” means, for any 12-month period beginning on April 1
and ending on the following March 31, a Participant who, as of the preceding
December 31, was (i) an officer of the Company having annual compensation (as
defined in Section 414(q)(4) of the Code) greater than $130,000 (as adjusted
under Section 416(i)(1) of the Code), (ii) a “five-percent owner” of the Company
(as defined in Section 416(i)(1)(B) of the Code), or (iii) a person having
annual compensation (as defined in Section 414(q)(4) of the Code) of more than
$150,000 and who would be classified as a “five-percent owner” of the Company
under Section 416(i)(1)(B) of the Code if “one percent” were substituted for
“five percent” each time it appears in the definition of such term.

 

4



--------------------------------------------------------------------------------

2.21. “Trust” means a trust established to accept and hold assets, subject to
the claims of the Company’s creditors, until paid to Participants and their
beneficiaries as specified in this Plan.

2.22. “Trustee” means the trustee designated in the trust agreement establishing
the Trust.

2.23. “Years of Service” shall be determined in accordance with the applicable
provisions of the Constar Plan.

ARTICLE III.– ELIGIBILITY.

3.1. An individual shall be a Participant in this Plan if such individual:

3.1.1. is a participant in the Constar Plan, and

3.1.2. has been designated in writing as eligible to participate in the Plan by
the Board of Directors or its delegate.

ARTICLE IV.– CALCULATION OF BENEFITS.

4.1. Normal Retirement. The Normal Retirement benefit, if any, payable under
this Plan shall be calculated as follows:

4.1.1. The Participant’s benefit under the Constar Plan calculated without
regard to the Code Section 401(a)(17) Limit or the Code Section 415 Limit,

MINUS

4.1.2. the Participant’s accrued benefit under the Constar Plan, and

MINUS

4.1.3. the Participant’s accrued benefit under the Crown Plan.

4.1.4. For purposes of this Section, it shall be assumed that the Participant’s
accrued benefit under the Crown Plan is paid to the Participant (or on his
behalf to his Beneficiary) at the same time and in the same form and manner as
payment of the Participant’s accrued benefit (or his Beneficiary’s survivor
annuity under the Constar Plan) under the Constar Plan is paid, and is actuarily
adjusted in the same manner as is his accrued benefit (or his Beneficiary’s
survivor annuity under the Constar Plan) under the Constar Plan.

 

5



--------------------------------------------------------------------------------

4.2. Early Retirement. A Participant’s Early Retirement benefit, if any, payable
under this Plan shall be calculated as follows:

4.2.1. The Participant’s Normal Retirement benefit under Section 4.1 of this
Plan, less:

4.2.2. five-ninths of one percent (5/9%) for each of the first sixty calendar
months by which the Participant’s Early Retirement precedes the first day of the
month following the Participant’s attainment of age 65; and:

4.2.3. five-eighteenths of one percent (5/18%) for each month between the
sixtieth (60th) and the one hundred twentieth (120th) calendar month by which
the Participant’s Early Retirement precedes the first day of the month following
the Participant’s attainment of age 65.

4.3. Deferred Vested Benefit. The benefit payable under this Plan to a
Participant who has a vested interest in such benefit and who has a Separation
from Service before becoming eligible for Early Retirement or Normal Retirement
shall be calculated pursuant to Section 4.1, as of the date of his Separation
from Service and shall be paid in accordance with Section 5.1.3. In the case of
a Participant who has at least 15 years of service for vesting purposes at the
time of his Separation from Service, such benefit shall be reduced by
five-ninths of one percent (5/9%) for each of the first 60 calendar months by
which the benefit commencement date (as provided in Section 5.1.3) precedes the
first day of the month following the Participant’s attainment of age 65, and by
five-eighteenths of one percent (5/18%) for each month between the sixtieth
(60th) and the one hundred twentieth (120th) calendar month by which the benefit
commencement date precedes the first day of the month following the
Participant’s attainment of age 65.

4.4. Disability Retirement.

4.4.1. Amount of Benefit. A Participant’s Disability Retirement benefit under
this Plan, if any, shall be calculated as if the Participant had a Normal
Retirement under Section 4.1.

4.4.2. Eligibility. To be eligible for a Disability Retirement benefit, a
Participant must submit a completed Disability Retirement application to the
Board of Directors no later than the first anniversary of the Participant’s last
day of active employment. A Disability Retirement application shall not be
considered complete unless a Participant includes with his application (i) a
letter from the Social Security Administration awarding Social Security
disability benefits, or (ii) to the extent such a letter is unavailable,
evidence that an application for disability benefits has been filed with the
Social Security Administration.

 

6



--------------------------------------------------------------------------------

ARTICLE V.– TIMING AND FORM OF BENEFIT PAYMENT

5.1. Timing of Payment.

5.1.1. Normal Retirement. Except as otherwise provided, the supplemental pension
described in Section 4.1 above shall be paid to the Participant (or on his
behalf to his Beneficiary), commencing upon the first day of the month following
the Participant’s Normal Retirement.

5.1.2. Early Retirement. Except as otherwise provided, the supplemental pension
described in Section 4.2 above shall be paid to the Participant (or on his
behalf to his Beneficiary) commencing upon the first day of the month following
the Participant’s Early Retirement.

5.1.3. Deferred Vested Benefit. Except as otherwise provided, the benefit
described in Section 4.3 above shall be paid to the Participant (or on his
behalf to his Beneficiary), commencing upon the first day of the month following
the Participant’s attainment of age 65, except that in the case of a Participant
who has at least 15 Years of Service for vesting purposes at the time of his
Separation from Service such benefit shall commence on the first day of the
month following the Participant’s attainment of age 55.

5.1.4. Disability Retirement Benefit.

5.1.4.1. Commencement of Benefit. Except as otherwise provided, upon the Board
of Directors’ approval of a Participant’s Disability Retirement application
under Section 4.4.2, such benefit shall commence as of the first day of the
month following the Participant’s Disability Retirement.

5.1.4.2. Cessation of Benefit. A Participant’s Disability Retirement benefit
under this Plan shall cease on the earliest of: (1) the date of the
Participant’s death (subject to the form of benefit elected by the Participant);
(2) the date the Participant ceases to have a Disability; or (3) the date a
Participant attains age 65, at which time the Participant shall continue to
receive his Disability Retirement benefit as a Normal Retirement benefit.

5.1.5. Specified Employees. Notwithstanding the foregoing, if the Participant is
a Specified Employee when payments would otherwise commence, and such payments
would otherwise subject the Participant to any tax, interest or penalty imposed
under Section 409A(a)(1)(B) of the Code (or any regulation or any guidance
promulgated thereunder or with respect thereto) if the payment or benefit would
commence within six months of a Separation from Service, then such payments
shall not commence until the first day which is at least six months after the
date of such Separation from Service. All payments, which would have otherwise
been required to be made to the Participant over such six month period, shall be
paid to the Participant in one lump sum payment as soon as administratively
feasible after the first day which is at least six months after the date of such
Participant’s Separation from Service. Thereafter, payments shall continue as if
there had been no delay in the commencement of payments pursuant to this
Section 5.1.5.

 

7



--------------------------------------------------------------------------------

5.1.6. Involuntary Cashout. Subject to Section 5.1.5, notwithstanding the time
of payment set forth in Sections 5.1.1 through 5.1.4, and the form of payment
provided in Section 5.2, payment of a Participant’s benefit shall be made under
any of the circumstance required, or in the sole discretion of the Board of
Directors, permitted, under Section 409A of the Code.

5.1.7. Certain Permitted Delays. Notwithstanding any other provision of the Plan
to the contrary, in the sole discretion of the Board of Directors, amounts
payable hereunder may be delayed after the date(s) specified under this Article
V under circumstances permitted under Section 409A of the Code.

5.2. Form of Payment.

5.2.1. Unmarried Participants. The normal form of payment of the benefit under
this Plan shall be a monthly annuity for the life of the Participant continuing
until the last payment due before his death. Such a Participant may elect an
optional form of payment under Section 5.2.3.

5.2.2. Married Participants. The normal form of payment of the benefit under
this Plan for a married Participant shall be a joint and 50% survivor annuity
which is the Actuarial Equivalent of the normal form of benefit for an unmarried
Participant, and which provides a monthly annuity for the life of the
Participant and his surviving spouse. Such a Participant may elect an optional
form of benefit under 5.2.3.

5.2.3. Optional Form. In lieu of the normal form of benefit payment provided in
Section 5.2.1 or 5.2.2, as applicable, a Participant may elect, in a manner
designated by the Board of Directors, one of the following forms of benefit
payment, each of which shall be the Actuarial Equivalent of the normal form of
benefit payment for an unmarried Participant described in Section 5.2.1:

5.2.3.1. a single life annuity; or

5.2.3.2. a joint and survivor annuity providing an annuity for the life of the
Participant with either 25%, 50%, 75%, or 100% of such benefit continuing after
the Participant’s death for the remainder of the lifetime of the Participant’s
Beneficiary.

A Participant may elect an optional form of benefit under this Plan at any time
prior to the date upon which such Participant’s benefit commences.

In the event a Participant’s pension or his spouse’s survivor annuity under the
Constar Plan is subject to a qualified domestic relations order, the
supplemental pension or supplemental spouse’s survivor annuity provided by this
Plan shall be paid without regard to the order, unless the order specifically
applies to benefits payable under this Plan.

 

8



--------------------------------------------------------------------------------

5.3. Pre-Retirement Death Benefits.

5.3.1. Unmarried Participants. No pre-retirement death benefits shall be paid
under the Plan if an unmarried Participant dies before the earlier of (i) the
date payment commences, or (ii) in the case of a Participant whose payment is
delayed under Section 5.1.4, the date payment would have commenced absent such
delay.

5.3.2. Married Participants. If a married Participant who has a vested benefit
under the Plan dies before the earlier of (i) the date payment commences, or
(ii) in the case of a Participant whose payment is delayed under Section 5.1.4,
the date payment would have commenced absent such delay, the Participant’s
spouse, if living as of the date of the Participant’s death, shall receive as a
spouse’s pre-retirement death benefit as provided in Section 5.3.3.

5.3.3. Amount and Time of Payment of Spouse’s Preretirement Death Benefit. The
monthly death benefit payable to the spouse of a deceased vested Participant
shall be equal to the benefit that would have been paid to such spouse under
Section 5.2.2, if

5.3.3.1. in the case of a Participant who dies after becoming eligible to
Retire, the Participant had a Separation from Service on the day before his
death without electing an optional form of benefit under Section 5.2.3.

5.3.3.2. in the case of a Participant who dies before becoming eligible to
Retire, the Participant had survived until becoming eligible to Retire, had a
Separation from Service on that date, and died on the next day without electing
an optional form of benefit under Section 5.2.3.

If the Participant dies after becoming eligible to Retire, benefit payments
shall begin on the first day of the month following the date of the
Participant’s death. If the Participant dies before becoming eligible to Retire,
benefit payments shall begin on the first day of the month following the date on
which the Participant would have become eligible to Retire.

ARTICLE VI.– VESTING

6.1. Except as provided in Section 6.2 and Article VII, a Participant shall
become vested in his benefit under this Plan on the earliest of (1) the date on
which the Participant is credited with five (5) Years of Service for vesting
purposes or (2) the date on which the Participant reaches age 65. A Participant
who terminates employment with the Company prior to being vested hereunder shall
not be entitled to any benefit under this Plan.

6.2. Notwithstanding anything herein to the contrary, a Participant whose
employment is terminated by the Company for Cause shall not be entitled to any
benefit under this Plan.

 

9



--------------------------------------------------------------------------------

ARTICLE VII. – CHANGE IN CONTROL

7.1. Upon a Change in Control, the Participant shall become 100% vested in his
accrued benefit under this Plan, and shall be entitled to an immediate lump sum
payment of the Actuarial Equivalent of the benefit to which he would be entitled
if he had a Normal Retirement on the day of the Change in Control.

ARTICLE VIII. – SOURCE OF FUNDS

8.1. In General. This Plan shall be unfunded, and, except as provided in
Section 8.2 below, payment of benefits hereunder shall be made from the general
assets of the Company. Any assets that may be set aside, earmarked, or
identified as being intended for the provision of benefits under this Plan,
shall remain assets of the Company and shall be subject to the claims of its
general creditors. Each Participant and such Participant’s Beneficiary shall be
a general creditor of the Company to the extent of the value of his benefit
accrued hereunder, and he shall have no right, title, or interest in any
specific asset that the Company may set aside or designate as intended to be
applied to the payment of benefits under this Plan. The Company’s obligation
under the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future.

8.2. Trust. Notwithstanding Section 8.1 above, assets may, at the sole
discretion of the Company, be set aside in a Trust and earmarked as being
intended for the provision of benefits under this Plan provided all of the
following requirements are met:

8.2.1. Participants continue to be general and unsecured creditors of the
Company with respect to their benefits under the Plan and the assets set aside
in the Trust;

8.2.2. In the event of the Company’s bankruptcy or insolvency, assets set aside
in the Trust are subject to the claims of the Company’s creditors;

8.2.3. The Chief Executive Officer of the Company and the Board of Directors
have a duty to inform the Trustee of the Company’s bankruptcy or insolvency;

8.2.4. The Trust provides that, upon receipt of the notice described in
Section 8.2.3 above, the Trustee shall stop paying benefits to Participants and
their Beneficiaries; and

8.2.5. Upon a determination of the Company’s bankruptcy or insolvency, the
Trustee shall hold the assets set aside in the Trust for the benefit of the
Company’s creditors (including the Participants and Beneficiaries under this
Plan) and deliver them as a court of competent jurisdiction may direct.

ARTICLE IX. – ADMINISTRATION

9.1. In General. This Plan shall be administered by the Board of Directors or
its delegate. The Board of Directors shall ultimately have sole discretion to
construe and interpret

 

10



--------------------------------------------------------------------------------

the provisions of the Plan and to determine finally all questions concerning
benefit entitlements, including the power to construe and determine disputed or
doubtful terms. However, the appointed delegate of the Board of Directors may
exercise such responsibilities in the first instance. To the maximum extent
permissible under law, the determinations of the Board of Directors on all such
matters shall be final and binding upon all persons involved.

9.2. Records and Reports. The Board of Directors or its delegate shall keep a
record of its proceedings and actions and shall maintain all books of account,
records, and other data as shall be necessary for the proper administration of
the Plan. Such records shall contain all relevant data pertaining to individual
Participants and their rights under the Plan. The Board of Directors or its
appointed delegate shall have the duty to carry into effect all rights or
benefits provided hereunder to the extent assets of the Company are properly
available therefor.

9.3. Payment of Expenses. The Company shall pay all expenses of administering
the Plan. Such expenses shall include any expenses incident to the functioning
of the Board of Directors or its delegate.

9.4. Indemnification of Liability. The Company shall indemnify the members of
the Board of Directors and any employee of the Company to whom the Board of
Directors may delegate its duties under the Plan, against any and all claims,
losses, damages, expenses, and liabilities arising from the responsibilities in
connection with the Plan, unless the same is determined to be due to gross
negligence or willful misconduct.

ARTICLE X. – CLAIMS PROCEDURE

The Board of Directors shall administer a claims procedure as follows:

10.1. Initial Claim. A Participant or Beneficiary who believes himself entitled
to benefits hereunder (the “Claimant”), or the Claimant’s authorized
representative acting on behalf of such Claimant, may make a claim for those
benefits by submitting a written notification of his claim of right to such
benefits. Such notification must be on the form and in accordance with the
procedures established by the Board of Directors.

10.2. Procedure for Review. The Board of Directors shall establish
administrative processes and safeguards to ensure that all claims for benefits
are reviewed in accordance with the Plan document and that, where appropriate,
Plan provisions have been applied consistently to similarly situated Claimants.
Any notification to a Claimant required hereunder may be provided in writing or
by electronic media. A Participant or Beneficiary may designate another
individual to act as his authorized representative with respect to a claim for
benefits under the Plan by providing a written notice of such authorization to
the Board of Directors. Such designation must provide reasonable detail
regarding the identity of the authorized representative. A Participant or
Beneficiary may have only one authorized representative at any time.

10.3. Claim Denial Procedure. If a claim is wholly or partially denied, the
Board of Directors shall, notify the Claimant within a reasonable period of
time, but not later than 90 days

 

11



--------------------------------------------------------------------------------

after receipt of the claim, unless the Board of Directors determines that
special circumstances require an extension of time for processing the claim. If
the Board of Directors determines that an extension of time for processing is
required, written notice of the extension shall be furnished to the Claimant
prior to the termination of the initial 90-day period. In no event shall such
extension exceed a period of 180 days from receipt of the claim. The extension
notice shall indicate: (i) the special circumstances necessitating the extension
and (ii) the date by which the Board of Directors expects to render a benefit
determination. A benefit denial notice shall be written in a manner calculated
to be understood by the Claimant and shall set forth: (i) the specific reason or
reasons for the denial, (ii) the specific reference to the Plan provisions on
which the denial is based, (iii) a description of any additional material or
information necessary for the Claimant to perfect the claim, with reasons
therefor, and (iv) the procedure for reviewing the denial of the claim and the
time limits applicable to such procedures, including a statement of the
Claimant’s right to bring a legal action following an adverse benefit
determination on review.

10.4. Appeal Procedure. In the case of an adverse benefit determination, the
Claimant or his representative shall have the opportunity to appeal to the Board
of Directors for review thereof by requesting such review in writing to the
Board of Directors within 60 days of receipt of notification of the denial.
Failure to submit a proper application for appeal within such 60 day period will
cause such claim to be permanently denied. The Claimant or his representative
shall be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the claim.
The Claimant or his representative shall also be provided the opportunity to
submit written comments, documents, records and other information relating to
the claim for benefits. The Board of Directors shall review the appeal taking
into account all comments, documents, records and other information submitted by
the Claimant or his representative relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

10.5. Decision on Appeal. The Board of Directors shall notify a Claimant of its
decision on appeal within a reasonable period of time, but not later than 60
days after receipt of the Claimant’s request for review, unless the Board of
Directors determines that special circumstances require an extension of time for
processing the appeal. If the Board of Directors determines that an extension of
time for processing is required, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial 60-day period.
In no event shall such extension exceed a period of 60 days from the end of the
initial period. The extension notice shall indicate: (i) the special
circumstances necessitating the extension and (ii) the date by which the Board
of Directors expects to render a benefit determination. An adverse benefit
decision on appeal shall be written in a manner calculated to be understood by
the Claimant and shall set forth: (i) the specific reason or reasons for the
adverse determination, (ii) the specific reference to the Plan provisions on
which the denial is based, (iii) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records, and other information relevant to the Claimant’s claim, and
(iv) a statement of the Claimant’s right to bring a legal action.

 

12



--------------------------------------------------------------------------------

10.6. Litigation. In order to operate and administer the claims procedure in a
timely and efficient manner, any Claimant whose appeal with respect to a claim
for benefits has been denied, and who desires to commence a legal action with
respect to such claim, must commence such action in a court of competent
jurisdiction within 90 days of receipt of notification of such denial. Failure
to file such action by the prescribed time will forever bar the commencement of
such actions.

ARTICLE XI. – NONALIENATION OF BENEFITS

Except as hereinafter provided with respect to marital disputes, none of the
benefits or rights of any Participant or Beneficiary shall be subject to the
claim of any creditor. In particular, to the fullest extent permitted by law,
all such benefits and rights shall be free from attachment, garnishment, or any
other legal or equitable process available to any creditor of the Participant
and his Beneficiary. Neither the Participant nor his Beneficiary shall have the
right to alienate, anticipate, commute, pledge, encumber, or assign any of the
payments which he may expect to receive, contingently or otherwise, under this
Plan. In cases of marital dispute, the Company will observe the terms of the
Plan unless and until ordered to do otherwise by a state or federal court. As a
condition of participation, a Participant agrees to hold the Company harmless
from any harm that arises out of the Company’s obeying the final order of any
state or federal court, whether such order effects a judgment of such court or
is issued to enforce a judgment or order of another court.

ARTICLE XII. – AMENDMENT AND TERMINATION

12.1. The Board of Directors reserves the right to amend the Plan at any time
and from time to time in any fashion and to terminate the Plan at any time. In
the event of a Plan termination, benefits accrued at the time of such
termination shall be paid in accordance with Article V, provided that the
Company may accelerate payments to the extent permitted under Section 409A of
the Code.

12.2. No amendment or termination of the Plan shall reduce the benefits accrued
under the Plan by any Participant up to the date of such amendment or
termination (except that a Participant’s accrued benefit may be decreased by his
continued participation in the Constar Plan or the Crown Plan).

ARTICLE XIII. – NO CONTRACT OF EMPLOYMENT

Nothing contained herein shall be construed as conferring upon any person the
right to be employed by the Company or to continue in the employ of the Company.

ARTICLE XIV. – APPLICABLE LAW

The provisions of this Plan shall be construed and interpreted according to the
laws of the State of Delaware, to the extent not superseded by federal law.

 

13



--------------------------------------------------------------------------------

ARTICLE XV. – SUCCESSORS

The provisions of this Plan shall bind and inure to the benefit of the Company
and its successors and assigns. The term “successors” as used herein shall
include any corporate or other business entity which shall, whether by merger,
consolidation, purchase, or otherwise, acquire all or substantially all of the
business and assets of the Company, and successors of any such corporation or
other business entity.

ARTICLE XVI. – HEADINGS

The headings of the Sections and Articles of the Plan are for reference only. In
the event of a conflict between a heading and the contents of a Section, the
contents of the Section shall control.

ARTICLE XVII. – NUMBER AND GENDER

Whenever any words used herein are in the singular form or in the masculine
form, they shall be construed as though they were also used in the plural form
or in the feminine or neuter form in all cases where they would so apply.

To record the adoption of this amendment and restatement of the Plan, the
Company has caused its authorized officers to affix its corporate name and seal
effective as of the day and year first written above.

 

[CORPORATE SEAL]     CONSTAR INTERNATIONAL INC. Attest:  

/s/ David Waksman

    By:  

/s/ A. Alexander Taylor

 

14